Name: Commission Regulation (EC) No 2516/94 of 18 October 1994 amending Regulation (EC) No 455/94, determining for the period 1 March to 30 June 1994 the quantities of raw sugar produced in the French overseas departments benefiting from the refining aid referred to in Council Regulation (EEC) No 2225/86
 Type: Regulation
 Subject Matter: beverages and sugar;  economic policy;  production;  food technology
 Date Published: nan

 19 . 10 . 94 Official Journal of the European Communities No L 268/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2516/94 of 18 October 1994 amending Regulation (EC) No 455/94, determining for the period 1 March to 30 June 1994 the quantities of raw sugar produced in the French overseas departments benefiting from the refining aid referred to in Council Regulation (EEC) No 2225/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 133/94 (2), and in particular Article 9 (6) thereof, Having regard to Council Regulation (EEC) No 2225/86 of 15 July 1986 laying down measures for the marketing of sugar produced in the French overseas departments and for the equalization of the price conditions with preferential raw sugar (3), and in particular the second subparagraph of Article 3 (2) thereof, Whereas Article 3 of Regulation (EEC) No 2225/86 provides for the granting of an aid for raw sugar produced in the French overseas departments and refined in a refi ­ nery situated in the European regions of the Community within the limits of the quantities to be determined accor ­ ding to the regions of destination in question and separa ­ tely according to origin ; whereas those quantities must be determined on the basis of a Community supply balance sheet for raw sugar ; whereas these quantities were fixed by Commission Regulation (EC) No 455/94 (4), on the basis of a forward estimate covering the period 1 July 1993 to 30 June 1994 ; Whereas a quantity of 1 8 000 tonnes was indicated in the forward estimate as not available for refining in France within the meaning of the Community rules ; whereas it now transpires that this quantity is likely to be refined in accordance with the conditions laid down in the said rules and the Annex to Regulation (EC) No 455/94 should accordingly be corrected with effect from 1 March 1994 ; Whereas the Management Committee for Sugar has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EC) No 455/94 shall be replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 22, 27. 1 . 1994, p. 7. 0 OJ No L 194, 17. 7. 1986, p. 7 . 0 OJ No L 57, 1 . 3 . 1994, p . 48 . No L 268/2 Official Journal of the European Communities 19. 10 . 94 ANNEX Quantities for raw cane sugar, expressed in 1 000 tonnes of white sugar : (Period from 1 March to 30 June 1994) For refinine Originating from the French overseas departments in metropolitan France in Portugal in the United Kingdom in the other regions of the Community 1 . Reunion 0 0 0 0 2. Guadeloupe and Martinique 49 0 0 0